Title: To George Washington from James Lovell, 24 July 1777
From: Lovell, James
To: Washington, George

 

Sir
Philadelphia 24th July [1777]

So long ago as Decr 2d 1775, direction was given by Congress to the committee of secret correspondence to procure from Europe four good Engineers. This was not however accomplished till the 13th of last Febry When the bearer the Chevalier du Portail, with Mr La Radiere Mr Gouvion and one other Officer, who is left sick in the West indies, was engaged by Doctor Franklin & Mr Deane to come over to America. I beg your Excellency to observe well that these are the only Officers, of any species, who have been procured from abroad by express direction of Congress. And this I do, because I am about to furnish you with several circumstances peculiarly within my knowledge relative to a point of equity well worthy of your Excellency’s attention. The corps of Engineers is very honorable in France; and officers from it are sought by different European Powers. These Gentlemen who are come over into our service made an agreement with our Commissioners to rise one degree from the rank they held at home, upon a supposition that the practice of Europe had been regarded here. But, when they arrived, they found instances very different wth respect to officers in all other corps. It was their mishap also to see a Major of artillery affecting to be exalted four ranks, as a Chief in his proper line and theirs also. They made a representation of these circumstances & appealed to the Equity of Congress. But, they had arrived at a time when the Infatuation of some here and the wild conduct of one abroad had rendered a spirit of reformation absolutely necessary as to the point of rank. The Ingenuous, however, must own that there is singular hardship in the case of these Gentlemen. The only officers ever sent for by us, procured by the real political Agents of Congress, coming out with the good wishes of the french Ministry, being of undoubted rank & ability in their Profession, find themselves in the Dilemma of becoming the first examples of our new reforming spirit, or else of going home during a Campaign, which their high sense of honor will not allow. But, tho’ the Chevalier du Portail was not made a Brigadier, yet it appeared too gross to expose him to be directed in his peculiar line by such as will readily acknowledge his pretensions by regular education & discipline to be greatly superior to their own—His commission prevents this, and enables him so to distribute, in work, the others who came with him, as to prevent them, who have been within a few months as long in service as himself, from being interfered with by such as never belonged to the royal corps of Engineers in France or perhaps but a very short time to any other. Your Excellency cannot but wonder at the strange manner of wording the commission. I shall explain it with the

greatest freedom. Mr Du Coudray being employed as a good artillery officer to examine the arsenals in france to see what cannon &c. could be spared from them, acted with great Industry in that employment and much seeming regard to america. In the course of his transactions between the Ct de st Germain & Mr Deane, he was not blind to perceive that he might take occasion to serve himself. Besides being paid for his trouble & Expenses in France he procured an agreement from Mr Deane wch has already been shown to yr Excellency, and has affected you, doubtless, with the same surprize & indignation which it has excited in others, almost without a single exception. I shall omit any remarks upon that treaty, or a long too-ingenious memorial presented to Congress with it, except such as are strictly connected with the occasion of this letter. Mr Du C—having erected himself to the Command of Artillery and Engineers persuaded Mr Dean that it woud be impossible to get any from the military corps of Engineers now called royal, because their Demand would be so exorbitant; and that it would be also unnecessary, because we ought not to build fortified Places in America to serve as secure Holds to our Enemy when once taken from us; and that therefore, a few Bridge & Causeway-makers would answer all the ends of military Engineers. Such he brought with him; who were quite ready to fall under the command of an artillery-direction; when not the lowest officer of the royal corps of Engineers would have submitted to such a novel pretension. It is needless to enquire whether it be true that Mr Deane acknowledged he had been surprized into his uncouth compact. It is sufficient that Doctr Franklin made an after-one, which Mr Deane also signed. Is not this in fact tantamount to a disavowal of the first treaty so far as relates to the orders of Congress? For, if those orders were fullfilled by the first, why was a second treaty made? The Agents show that there had been a deception; or, that there had not been any attempt to follow the instructions of congress as to Engineers, in all the train attending Mr Du C— Another remark may not be impertinent here. as these four Engineers showed their treaty to the Count de st Germain, to whom they have also written for hence, it cannot be supposed that he would have permitted a Lt Coll of the royal corps of Engineers & two old Majors of the same to come over hither, to be under the immediate command of a young Major of Artillery. It is not to be conceived. From whence, I conclude that Mr Du C— never let his exorbitant & whimsical treaty be known to that Minister of the War-Department, who must have been shocked at the confusion of corps in the principles of the contract. Excuse me, dear General, I will not again wander from the point which I said I would explain. Mr Du C— has given full scope to his species of Ingenuity, here, as in the Neighbourhood of Mr Deane. I have been

told that he has said, if he could not be employed himself, he would bring it about that these others should not. This may be an absolute Falsehood. But, I will own it comes the nearest of any thing, which I can conceive of, to explain the delays which have taken place in regard to these Engineers; who ought to have been sent to your Excellency long ago. They have remained subject to the crucifying expences of this city, because their employment seemed to interfere wth Mr Du Coudray’s Pretensions, tho’, those very Pretensions had been rejected. Your Excellency would doubtless smile if you should ever hear that even a number of Peasants disputed 3 days about the difference between the consequences of a Man’s being Colonel in Chief, or First Colonel, or Colonel to take rank & Command of all heretofore appointed, or Colonel commandant of Engineers. Would not a Brigadier or Major General of Engineers alike annul the supremacy of the differently worded commissions? Or rather, do not the 4 different modes give like command? I shall pass from rank to pay. These Gentlemen not only far from the prophesied exorbitancy in demand of rank, never received one shilling in france as Gratification; tho’ others who were not sent for received large sums and claim pay from their embarkation, and even pensions for life. But Doctr Franklin, supposing it would be less trouble to himself and more agreable to the Engineers to see to their own passages, stipulated their pay from the 13th of Febry—As no Regulations have yet been made in regard to Cavalry or Engineers, these Gentlemen have received 5 Months pay as Infantry; which will not refund the expenses of their voyage. I am really uneasy when I find manly honourable Intentions do not meet with at least equal emoluments with artful suspicious tricking contractors. If these Officers do not walk to camp, it is not because they were furnished by the Board of war with horses upon my application for them: And yet the nature of their Profession demands a provision of this Kind. Are they suddenly to reconnoitre a Camp, a River, a Shoar, or a whole neighbouring country thro’ which an army is to march, and to make the speediest return to the Generals, on foot? I trust your Excellency, when asking for Engineers had Ideas of something beyond what the sinister views of an ambitious foreigner has sought to inspire us with here; which is forming a causeway or cutting a ditch or planking a bridge. And I shall consequently rest satisfied that you will receive the Officers now presenting themselves to you, and secure to them such honours and emoluments as you shall find them to merit from their education & abilities exemplified under your command.
No one has been more backward than I in desiring to see foreigners in our service, to the slight of my countrymen. And, except Engineers,

I could not admit the Thought of our wanting any military strangers other than one or two veteran Adjutants or Majors, who know our language well, and could serve as instructors-at-large to our spirited and well-attached young american Officers.
I wish these Engineers could speak english better than they do; but they can receive orders & give them in english, and will speedily learn to speak.
I hope your Excellency will not think amiss of the freedom I have taken at this time both as to the matter of my letter & the interruptive length of it. I do not write officially, as of the Committee on foreign Applications. In that capacity I have more than once communicated to you proceedings of Congress in a stile which might lead you to misconjecture my individual opinion. I write as a Friend to my Country and the Reputation of it’s Congress its Army & its Agents abroad. I write as being well acquainted with your Excellency, or, in other words, as thinking I know you. In short, I write because I had determined it to be my Duty so to write. That path once determined, I never ask myself whether there may not be a Lion in the way.
After the important kindnesses which your Excellency has done me, I so far forgive the late injury of your apologizing for a short answer written by one of your hurried family, as not to revenge myself, by intreating you to excuse my rough uncopied sheets to a violent headache.
Aliquando dormitat did not appear an unnatural charge against Homer.
Nimium vigilat would have appeared so against Scipio or Marlborough, and yet I am led by you to think they might have given provocation for it. With truest vows for your prosperity I am Your Excellency’s Obliged Friend & humble Servant

James Lovell

